Exhibit 10.1

 

--------------------------------------------------------------------------------

 

GOLD KIST INC.

2004 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

GOLD KIST INC.

2004 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

 

ARTICLE 1

PURPOSE

 

1.1. PURPOSE. The purpose of the Gold Kist Inc. 2004 Non-Employee Directors
Compensation Plan is to attract, retain and compensate highly-qualified
individuals who are not employees of Gold Kist Inc. or any of its subsidiaries
or affiliates for service as members of the Board by providing them with
competitive compensation and an ownership interest in the Stock of the Company.
The Company intends that the Plan will benefit the Company and its stockholders
by allowing Non-Employee Directors to have a personal financial stake in the
Company through an ownership interest in the Stock and will closely associate
the interests of Non-Employee Directors with that of the Company’s stockholders.

 

1.2. ELIGIBILITY. Non-Employee Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.

 

ARTICLE 2

DEFINITIONS

 

2.1. DEFINITIONS. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:

 

“Annual Retainer” means the Base Quarterly Retainers and the Supplemental
Quarterly Retainers for a Plan Year.

 

“Base Quarterly Retainer” means the quarterly retainer (excluding meeting fees
and expenses) payable by the Company to a Non-Employee Director pursuant to
Section 5.1 hereof for service as a director of the Company (i.e., excluding any
Supplemental Quarterly Retainer), as such amount may be changed from time to
time.

 

“Board” means the Board of Directors of the Company.

 

“Company” means Gold Kist Inc., a Delaware corporation.

 

“Deferred Stock Units” represent the right to receive shares of Stock on a
designated future date or dates, as provided in Article 7 of the Plan. Each
Deferred Stock Unit represents the right to receive one share of Stock in the
future.

 

“Effective Date” has the meaning set forth in Section 10.5 of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

“Election Form” means a form approved by the Board pursuant to which a
Non-Employee Director elects to defer some or all of his or her Annual Retainer.

 

“Eligible Participant” means any person who is a Non-Employee Director on the
Effective Date or becomes a Non-Employee Director while this Plan is in effect;
except that during any period a director is prohibited from participating in the
Plan by his or her employer or otherwise waives participation in the Plan, such
director shall not be an Eligible Participant.

 

“Fair Market Value”, on any date, has the meaning given such term in the Equity
Incentive Plan.

 

“Equity Incentive Plan” means the Gold Kist Holdings Inc. 2004 Long-Term
Incentive Plan, or any subsequent equity compensation plan approved by the
Company’s stockholders Board and designated as the Equity Incentive Plan for
purposes of this Plan.

 

“Non-Employee Director” means a director of the Company who is not an employee
of the Company or of any of its subsidiaries or affiliates.

 

“Plan” means this Gold Kist Inc. 2004 Non-Employee Directors Compensation Plan,
as amended from time to time.

 

“Plan Quarter” means each of the three-month quarterly periods within each Plan
Year.

 

“Plan Year” means the twelve-month period ending on the last day of the calendar
month in which the annual meeting of stockholders is held in each year; provided
that the first Plan Year for purposes of the Plan will be the period of more or
less than twelve-months which begins on first day of the month following the
month in which the Effective Date occurs and ends on the last day of the
calendar month in which the first annual meeting of stockholders occurs.

 

“Restricted Stock” means shares of Stock that are subject to certain
restrictions and to risk of forfeiture.

 

“Stock” means the common stock, par value $0.01 per share, of the Company and
such other securities of the Company as may be substituted for Stock pursuant to
the Equity Incentive Plan.

 

“Supplemental Quarterly Retainer” means the quarterly retainer (excluding
meeting fees and expenses) payable by the Company to a Non-Employee Director
pursuant to Section 5.2 hereof, as such amount may be changed from time to time.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 3

ADMINISTRATION

 

3.1. ADMINISTRATION. The Plan shall be administered by the Board. Subject to the
provisions of the Plan, the Board shall be authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The Board’s interpretation of the Plan, and all actions taken and
determinations made by the Board pursuant to the powers vested in it hereunder,
shall be conclusive and binding upon all parties concerned including the
Company, its stockholders and persons granted awards under the Plan. The Board
may appoint a plan administrator to carry out the ministerial functions of the
Plan, but the administrator shall have no other authority or powers of the
Board.

 

3.2. RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s
certificate of incorporation or otherwise.

 

3.3. INDEMNIFICATION. Each person who is or has been a member of the Board or
who otherwise participates in the administration or operation of this Plan shall
be indemnified by the Company against, and held harmless from, any loss, cost,
liability or expense that may be imposed upon or incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding in which
such person may be involved by reason of any action taken or failure to act
under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Board, to defend the same at the Company’s
own expense before he or she undertakes to defend it on his or her own behalf.
This right of indemnification shall not be exclusive of any other rights of
indemnification to which any such person may be entitled under the Company’s
certificate of incorporation, bylaws, contract or Delaware law.

 

ARTICLE 4

SHARES

 

4.1. SOURCE OF SHARES FOR THE PLAN. The Deferred Stock Units and shares of Stock
that may be issued pursuant to the Plan shall be issued under the Equity
Incentive Plan, subject to all of the terms and conditions of the Equity
Incentive Plan. Any such awards shall be governed by and construed in accordance
with the Equity Incentive Plan and the terms contained in the Equity Incentive
Plan are incorporated into and made a part of this Plan with respect to such
awards. In the event of any actual or alleged conflict between the provisions of
the Equity Incentive Plan and the provisions of this Plan, the provisions of the
Equity Incentive Plan shall be controlling and determinative. This Plan does not
constitute a separate source of shares for the grant of the equity awards
described herein.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 5

CASH COMPENSATION

 

5.1. BASE QUARTERLY RETAINER. Each Eligible Participant shall be paid a Base
Quarterly Retainer for service as a director during each Plan Quarter. The
amount of the Base Quarterly Retainer shall be established from time to time by
the Board. Until changed by the Board, the Base Quarterly Retainer shall be
$8,750 for each Non-Employee Director. A pro-rata Base Quarterly Retainer will
be paid to any Eligible Participant who joins the Board on a date other than the
beginning of a Plan Quarter, based on the number of full months between the date
such Non-Employee Director joined the Board and the first day of the following
Plan Quarter.

 

5.2. SUPPLEMENTAL QUARTERLY RETAINER. Any Non-Employee Director who serves as
the chair of the Board of Directors or the chair of the Audit Committee of the
Board shall be paid a Supplemental Quarterly Retainer, payable at the same time
as the Base Quarterly Retainer is paid. The amount of the Supplemental Quarterly
Retainer shall be established from time to time by the Board. Until changed by
the Board, the Supplemental Quarterly Retainer for a full Plan Quarter shall be
as follows:

 

Chair of the Board of Directors

   $ 1,250

Chair of the Audit Committee

   $ 1,250

 

A prorata Supplemental Quarterly Retainer will be paid to any Non-Employee
Director who acquires either of these roles on a date other than the beginning
of a Plan Quarter, based on the number of full calendar months served in such
position during the Plan Quarter.

 

5.3. MEETING FEES. Each Non-Employee Director shall be paid a meeting fee for
each meeting of the Board or committee thereof he or she attends; provided,
however, that if two or more meetings occur on the same day, no more than one
meeting fee will be paid for attendance at meetings on that day. The amount of
the meeting fees shall be established from time to time by the Board. Until
changed by the Board, the meeting fee for attending a meeting of the Board or
any committee thereof shall be $1,000 (subject to the provision in the first
sentence of this Section regarding multiple meetings attended on a single day).

 

5.4. EXPENSE REIMBURSEMENT. All Non-Employee Directors shall be reimbursed for
reasonable travel and other expenses (including spouse’s expenses to attend
events to which spouses are invited) in connection with service as a director
and attendance at meetings of the Board and its committees, or other Company
functions in which the Chair or the Chief Executive Officer requests the
Non-Employee Director to participate. If the travel expense is related to the
reimbursement of commercial airfare,

 

- 5 -



--------------------------------------------------------------------------------

such reimbursement will not exceed business-class rates. If the travel expense
is related to reimbursement of non-commercial air travel, such reimbursement
shall not exceed the rate for comparable travel by means of commercial airlines.

 

5.5. INSURANCE. The Company shall maintain director’s and officer’s liability
insurance with reputable carriers of at least $50 million.

 

ARTICLE 6

EQUITY COMPENSATION

 

6.1. STOCK GRANTS

 

(a) Initial Grant of Restricted Stock. Following the initial public offering of
the Company’s Stock, and effective as of a date specified by the Board, each
Eligible Participant in service on that date will receive an award of Restricted
Stock. The number of shares so awarded to each Eligible Participant shall be
determined by dividing $35,000 by the Fair Market Value per share as of the date
of grant and rounding up to the nearest whole share. Such shares of Restricted
Stock shall be subject to such restrictions and risk of forfeiture as determined
by the Board, and shall be granted under and pursuant to the terms of the Equity
Incentive Plan, and shall be subject to share availability under the Equity
Incentive Plan.

 

(b) Annual Grant of Common Stock. On the day following the first annual meeting
of the Company’s stockholders, and on the day following each subsequent annual
meeting of the Company’s stockholders, each Eligible Participant in service on
that date will receive an award of Stock, which shall be fully vested shares,
or, if the Board so determines, shall be Restricted Stock subject to
restrictions and to risk of forfeiture as determined by the Board. The number of
shares so awarded to each Eligible Participant shall be determined by dividing
$35,000 by the Fair Market Value per share as of the date of grant and rounding
up to the nearest whole share. Such shares of Stock shall be granted under and
pursuant to the terms of the Equity Incentive Plan, and shall be subject to
share availability under the Equity Incentive Plan.

 

ARTICLE 7

DEFERRAL OF COMPENSATION

 

7.1. ELECTION TO DEFER ANNUAL RETAINER.

 

(a) Timing and Manner of Deferral Election. A Non-Employee Director may elect to
defer some or all of his or her Annual Retainer, by conversion to Deferred Stock
Units in accordance with this Article 7. A Non-Employee Director who wishes to
receive Annual Retainer for a Plan Year in the form of Deferred Stock Units must
irrevocably elect to do so by delivering a valid Election Form to the Board or
the plan administrator prior to the beginning of such Plan Year or within 30
days after a Non-Employee Director first joins the Board. A Non-Employee
Director’s participation in this Section 7.1 of the Plan will be effective as of
the first day of the Plan Year beginning after the Board or the plan
administrator receives the Non-Employee Director’s Election Form (or

 

- 6 -



--------------------------------------------------------------------------------

as of the next Plan Quarter in the case of a Non-Employee Director making such
election within 30 days after first joining the Board). The deferral Election
Form signed by the Non-Employee Director will be irrevocable for the coming Plan
Year (or Plan Quarter, if applicable). However, prior to the commencement of the
following Plan Year, a Non-Employee Director may change his or her election for
future Plan Years by executing and delivering a new Election Form indicating a
different choice. If a Non-Employee Director fails to deliver a new Election
Form prior to the commencement of the new Plan Year, his or her Election Form in
effect during the previous Plan Year shall continue in effect during the new
Plan Year.

 

(b) Crediting and Settlement of Deferred Stock Units. The number of Deferred
Stock Units into which deferred Annual Retainer shall be converted shall be
determined by dividing the dollar amount of the Annual Retainer elected to be
deferred by the Fair Market Value per share of the Stock on the first day of the
applicable Plan Year (or Plan Quarter, in the case of new participants). Such
Deferred Stock Units shall be credited to a bookkeeping account maintained by
the Company on behalf of the Non-Employee Director and shall be settled in
(converted to) shares of Stock on the earlier of (i) a date designated by the
Non-Employee Director in his or her Election Form, which shall be at least two
(2) years after the election date, or (ii) six (6) months after the Non-Employee
Director’s separation from of service as a director of the Company (in any
capacity). No shares of Stock will be issued until the settlement date, at which
time the Company agrees to issue shares of Stock to the Non-Employee Director
(at the conversion rate of one share of Stock for each Deferred Stock Unit).

 

(c) Partial Deferrals. If a Non-Employee Director elects to defer less than 100%
of his or her Annual Retainer for a Plan Year, his or her Base and Supplemental
Quarterly Retainers for that Plan Year will be reduced by an appropriate
percentage.

 

7.2. RESTRICTIONS ON TRANSFER. Deferred Stock Units granted pursuant to this
Article 7 may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered to or in favor of any party other than the
Company, or be subjected to any lien, obligation or liability of the grantee to
any other party other than the Company.

 

7.3. RIGHTS AS STOCKHOLDER. A Non-Employee Director shall not have voting,
dividend or any other rights as a stockholder of the Company with respect to the
Deferred Stock Units. Upon conversion of the Deferred Stock Units into shares of
Stock, the Non-Employee Director will obtain full voting, dividend and other
rights as a stockholder of the Company.

 

7.4. AWARD CERTIFICATES. All awards of Deferred Stock Units shall be evidenced
by a written Award Certificate between the Company and the Non-Employee
Director, which shall include such provisions, not inconsistent with the Plan or
the Equity Incentive Plan, as may be specified by the Board.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 8

STOCK OWNERSHIP AND RETENTION

 

8.1. STOCK OWNERSHIP REQUIREMENTS. In order to more closely align the interests
of Non-Employee Directors with those of the Company’s stockholders, each
Non-Employee Director is required to retain throughout his or her service on the
Board at least 50% of any shares of Stock received as compensation for Board
service.

 

ARTICLE 9

AMENDMENT, MODIFICATION AND TERMINATION

 

9.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board may terminate or suspend
the Plan at any time, without stockholder approval. The Board may amend the Plan
at any time and for any reason without stockholder approval; provided, however,
that the Board may condition any amendment on the approval of stockholders of
the Company if such approval is necessary or deemed advisable with respect to
tax, securities or other applicable laws, policies or regulations. Except as
provided in Section 10.1, no termination, modification or amendment of the Plan
may, without the consent of a Non-Employee Director, adversely affect a
Non-Employee Director’s rights under an award granted prior thereto.

 

ARTICLE 10

GENERAL PROVISIONS

 

10.1. ADJUSTMENTS. The adjustment provisions of the Equity Incentive Plan shall
apply with respect to awards of Deferred Stock Units outstanding or to be
granted pursuant to this Plan.

 

10.2. DURATION OF THE PLAN. The Plan shall remain in effect through the Plan
Year ending in 2014, unless terminated earlier by the Board.

 

10.3. EXPENSES OF THE PLAN. The expenses of administering the Plan shall be
borne by the Company.

 

10.4. STATUS OF THE PLAN. The provisions of Article 7 of the Plan are intended
to be a nonqualified, unfunded plan of deferred compensation under the Internal
Revenue Code of 1986, as amended. Plan benefits shall be paid from the general
assets of the Company or as otherwise directed by the Company. A participant
shall have the status of a general unsecured creditor of the Company with
respect to his or her right to receive Stock or other payment upon settlement of
the Deferred Stock Units granted under the Plan. No right or interest in the
Deferred Stock Units shall be subject to the claims of creditors of the
Non-Employee Director or to liability for the debts, contracts or engagements of
the Non-Employee Director, or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no

 

- 8 -



--------------------------------------------------------------------------------

effect; provided, however, that nothing in this Plan shall prevent transfers by
will or by the applicable laws of descent and distribution. To the extent that
any participant acquires the right to receive payments under the Plan (from
whatever source), such right shall be no greater than that of an unsecured
general creditor of the Company. Participants and their beneficiaries shall not
have any preference or security interest in the assets of the Company other than
as a general unsecured creditor.

 

10.5. EFFECTIVE DATE. The Plan was originally adopted by the Board on October
20, 2004, and became effective on that date (the “Effective Date”).

 

GOLD KIST INC.

By:

 

/s/    J. David Dyson

--------------------------------------------------------------------------------

   

General Counsel

 

- 9 -